UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5074


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TRAVIS MCARTHUR ALDRIDGE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00036-JPB-DJJ-1)


Submitted:    July 14, 2009                 Decided:   July 28, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant. Sharon L. Potter, United States
Attorney, Paul T. Camilletti, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis         McArthur        Aldridge 1      pleaded      guilty     to

distribution of cocaine base, in violation of 21 U.S.C. § 841(a)

(2006).     The district court sentenced Aldridge to 135 months of

imprisonment.            His   attorney    has    filed    a    brief   pursuant    to

Anders v. California, 386 U.S. 738 (1967), raising one issue but

stating     that    there      are    no   meritorious         issues   for   appeal.

Aldridge filed a pro se supplemental brief raising additional

issues. 2   We affirm.

            In     the    Anders     brief,     counsel    questions    whether    the

district court erred in accepting Aldridge’s guilty plea.                        Prior

to accepting a guilty plea, a trial court, through colloquy with

the defendant, must inform the defendant of, and determine that

he understands, the nature of the charges to which the plea is

offered,    any    mandatory       minimum      penalty,   the    maximum     possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty.          Fed. R. Crim. P. 11(b).              The court also must

determine whether there is a factual basis for the plea.                          Id.;

United States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).

The purpose of the Rule 11 colloquy is to ensure that the plea



     1
         The Appellant’s true name is Jerron Lamont Cephas.
     2
       We have considered the claims raised in Aldridge’s pro se
brief and conclude the claims lack merit.



                                            2
of guilt is entered into knowingly and voluntarily.                           See United

States v. Vonn, 535 U.S. 55, 58 (2002).

               Because Aldridge did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.               United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).               “To establish plain error, [Aldridge]

must show that an error occurred, that the error was plain, and

that     the    error       affected     his    substantial       rights.”        United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                          Even if

Aldridge satisfies these requirements, “correction of the error

remains    within         our   discretion,     which    we    should    not    exercise

. . .     unless      the       error   seriously       affect[s]       the    fairness,

integrity or public reputation of judicial proceedings.”                              Id.

Our review of the transcript reveals full compliance with the

requirements of Rule 11, and we conclude that Aldridge pleaded

guilty knowingly and voluntarily.

               We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.         We therefore affirm the judgment of the district

court.     This court requires that counsel inform Aldridge, in

writing,       of   the    right   to   petition    the       Supreme   Court    of   the

United States for further review.                  If Aldridge requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                            3
leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Aldridge.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4